DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, specie A in the reply filed on 6/16/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staheli et al. (2004/0200883) in view of Lehr (2014/0191016).
Regarding claim 1, Staheli discloses a method of at least partially filling at least one opening in a workpiece made of a metal, said at least one opening being at least partially defined by at least one opening wall having at least one opening wall surface, the method comprising the steps of:(a) providing an insert comprising an insert material that is metallically bondable with the metal, the insert being formed to at least partially fit into said at least one opening, the insert having at least one insert engagement surface formed for engagement with said at least one opening wall surface, subjecting the insert to an engagement motion, to move said at least one insert engagement surface relative to said at least one opening wall surface; (e) while the insert is subjected to the engagement motion, allowing the insert and the workpiece to cool, to solidify the insert and the workpiece together (paragraphs 0016-0037, figure 1a-c).
Staheli does not specifically disclose heating said at least one opening wall surface in a first non-oxidizing atmosphere to a hot working temperature, at which said at least one opening wall surface is plastically deformable; heating said at least one insert engagement surface in a second non-oxidizing atmosphere to the hot working temperature, at which said at least one insert engagement surface is plastically deformable; and while said at least one insert engagement surface and said at least one opening wall surface are at the hot working temperature, subjecting the insert to a translocation motion to move the insert at least partially into said at least one opening, for engaging said at least one insert engagement surface with said at least one opening wall surface while the insert is subjected to the engagement motion, to cause plastic deformation of said at least one opening wall surface and of said at least one insert engagement surface as they engage each other, for at least partially creating a metallic bond between the insert and the workpiece.  However, Lehr discloses using an induction heating device for heating a workpiece and a connection device prior to friction welding (paragraph 0001-0004).  To one skilled in the art at the time of the invention it would have been obvious to heat with an induction heater because it saves on costs, is energy efficient, and enhances the weld quality (paragraph 0004).  Lehr does not disclose that this is performed in a non-oxidizing atmosphere; however; it is known in the art to heat in non-oxidizing atmospheres to prevent oxides from forming on the surface which could weaken the joint.   The first and second non-oxidizing atmosphere can be the same as they are not clearly defined as being two separate atmospheres. Furthermore, the metals can be considered plastically deformable, so the metal workpieces meet the claim limitation.  
Regaridng claim 2, Lehr discloses heating the surfaces, so it is the Examiner’s position that that said at least one opening wall surface is uniformly heated to the hot working temperature, and said at least one opening wall is uniformly 24heated to the hot working temperature to a first distance from said at least one opening wall surface in said at least one opening wall.  
Regaridng claim 3, Lehr discloses heating the surfaces, so it is the Examiner’s position that at least one insert engagement surface is uniformly heated to the hot working temperature, and said at least one insert is uniformly heated to the hot working temperature to a second distance from said at least one insert engagement surface in said at least one insert.  
Regarding claims 4-5, 7, while Staheli discloses rotation of the insert, it is known in the art to use other forms of movement (vibration, linear, oscillating) for bonding two metal workpieces together.  Determining the ideal type of movement based on workpiece shape and composition is not a novel concept.  To one skilled in the art at the time of the invention it would have been obvious to choose a relative movement known in the art based on the processing parameters required for the material being joint.   
Regarding claim 6, Staheli discloses that the engagement motion is a rotation of the insert relative to the workpiece, about an axis of the insert (abstract).  
Regarding claim 8, Staheli discloses that at least one opening wall surface is planar, and said at least one insert engagement surface is planar (figure 1c).  
Regarding claim 9, Staheli discloses that the translocation motion is in a predetermined linear direction into said at least one opening and said at least one opening wall surface is located at a predetermined angle relative to the predetermined linear direction (figure 1c).  
Regarding claim 10, Staheli discloses that the translocation motion is in a predetermined linear direction, into said at least one opening (figure 1a-c).  
Regarding claim 11, Staheli discloses that the insert 50 extends between an inner end and an outer end thereof; and the insert comprises at least one chamfered insert surface located proximal to said at least one insert engagement surface at one or more of the inner and outer ends (figure 1c).  
Regarding claim 12, Staheli discloses that 25said at least one opening wall surface extends between an internal end and an external end; and the workpiece comprises at least one chamfered workpiece surface located proximal to said at least one opening wall surface at one or more of the internal and external ends (figure 1c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735